Citation Nr: 1410222	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel





INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, it has been determined that the Veteran's records are fire-related.  The only service treatment record contained in the claims folder is that of a March 1955 separation examination report.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of an anti-aircraft artillery automatic weapons chief (1602), which would suggests that he may have sustained acoustic trauma in service.  In addition, in an August 2011 letter, the Veteran stated that, during exercises at Ft. Bliss and the Ellsworth deployment firing ranges, as a Radar Operator of "Gun Number 5, 75mm Skysweeper AAA gun,"  he was exposed within three feet of the artillery piece while it was being fired with no hearing protection provided.   In a May 2011 letter, a fellow service member indicated that they had no hearing protection while firing anti-aircraft guns. 

Where service treatment records are missing, the absence of medical corroboration may not be equated as 'negative' evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was held that, "where the service medical records are presumed destroyed, . . . the [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened." See also Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)).  The Board also has a heightened duty to assist a veteran with the development of evidence in support of his/her claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In January 2011, it appears that the Veteran completed an NA Form 13055 with information needed to reconstruct medical data.  However, it is unclear what action, if any, was taken by the RO to reconstruct the Veteran's service medical record with the information he provided.  On remand, therefore, additional measures should be taken to attempt to reconstruct the Veteran's STRs and to assist in the development of his claim.

In addition, a VA medical examination and opinion by a Board certified audiologist is needed to determine whether the Veteran has bilateral hearing loss and tinnitus  attributable to his military service.  Exposure to "noise from a rifle range, bombing, artillery fire, trucks, and heavy equipment" with credible reports of ringing in the ears "on a daily basis" indicates that a hearing disability may be associated with service, such that a VA examination should be secured.  Charles v. Principi, 16 Vet. App. 370, 372-74 (2002).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Review the information provided by the Veteran in the January 2011 NA Form 13055, and, if the information received is not adequate, advise the Veteran as to the deficiencies and request that he resubmit the form with the required detail.  If adequate information is received, forward it to the National Personnel Records Center (NPRC) and/or the U.S. Army Joint Services Records Research Center (JSRRC) so that a search of alternative sources can be undertaken.

2.  Obtain all outstanding VA medical and audiology  records pertaining to the treatment of the Veteran's bilateral hearing loss and tinnitus, to include all VA audiometric pure tone thresholds results. 

3.  Then, accord the Veteran a VA audiology examination to determine the nature and etiology of any diagnosed hearing loss and tinnitus.  All indicated examinations and/or tests should be performed and all findings reported in detail.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any hearing loss and tinnitus is related to the Veteran's active service. 

In providing this opinion, the examiner must consider the Veteran's statements regarding the onset of bilateral hearing loss and tinnitus and his statements regarding the continuity of symptomatology as well as lay statements from a fellow soldier as to being exposed to acoustic trauma in service.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such bilateral hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service noise exposure.  Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming the opinion.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


